Mr. Presiding Justice Taylor delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 1414*- — when finding of trial court not disturbed. The finding of the trial court without a jury will not be disturbed where the evidence is conflicting, unless it is against the manifest weight of the evidence, and in considering the weight of the evidence the Appellate Court will consider the superior opportunity of the trial court in that it sees and hears the witnesses. 2. Street railroads, § 131* — when shown that street car was not operated at negligent rate of speed. In an action by the owner of an automobile for damages caused by a collision between the automobile and a street car at a street intersection, evidence held to sustain the trial court’s findings that the street car was not operated at a negligent rate of speed. 3. Trial, § 91* — when objection to testimony is insufficient. An objection to testimony is not sufficient where after the trial judge had held the testimony competent counsel making the objection acquiesced, stating that it was probably part of the res gestos.